Carter, J.,
dissenting.
I am not in accord with the decision of the majority. A zoning law or ordinance is a direct infringement or limitation upon vested property rights. As such they must be reasonable in their application and hot constitute arbitrary and capricious legislation.
The property involved in the present case lies outside of the city of Omaha. It is a part of a tract used primarily as a golf course and it is reasonable to anticipate that it will be so used for at least another 18 years since it is under lease for that purpose for that period of time. It lies adjacent to a state highway carrying a heavy volume of traffic, commercial and otherwise. The evidence does not show that there are any residences on this or adjoining tracts within 700 feet of appellant’s property.
Under such circumstances I find no justification or reason for zoning the tract as first residence property. The zoning of such property as first residence property is arbitrary and capricious, and has the effect of a condemnation of the property without compensating the owner therefor. It was never contemplated that such an arbitrary interference with the right to use property should be permitted under the guise of zoning for the public good of a municipality. In my opinion the ordinance unreasonably interferes with the property rights of the appellant and is void insofar as it applies to the property in question. This court should so hold.
Yeager and Boslaugh, JJ., concur in this dissent.